PER CURIAM*
Granted. The City of Harahan is not an instrumentality of the Parish of Jefferson for purposes of the three-year prescriptive period in La. R.S. 9:5625(C). See generally Slowinski v. England Economic and Industrial Develop. Dist. , 02-0189 (La. 10/15/02), 828 So.2d 520 ; Polk v. Edwards , 626 So.2d 1128 (La. 1993). Rather, the City of Harahan is properly classified as a municipality, which is governed by the five-year prescriptive period set forth in La. R.S. 9:5625(A)(3). Applying this statute, the reconventional demand filed by the City of Harahan is timely.
Accordingly, the judgment of the court of appeal, which affirmed the district court's judgment granting the exception of prescription, is reversed. The exception of prescription is denied, and the case is remanded to the district court for further proceedings.
GUIDRY, J., recused
HUGHES, J., would deny the writ.
GENOVESE, J., would deny.

Guidry, J. recused.